 Case 2:19-cv-00272-SPC-MRM Document 1 Filed 04/24/19 Page 1 of 8 PageID 1



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF FLORIDA
                             FORT MYERS DIVISION

 JENNIE NELSON and SARAH KEAN,

 Plaintiffs,

 v.

 PETRO GATE, INC., a Florida Profit
 Corporation, and BEHNAM BAGHERI,
 individually,

         Defendants.

                       COMPLAINT AND DEMAND FOR JURY TRIAL

        Plaintiffs, JENNIE NELSON (“Nelson”), and SARAH KEAN (“Kean”) (hereinafter

collectively “Plaintiffs”), file this Complaint against Defendants, PETRO GATE, INC. (“Petro

Gate”); and BEHNAM BAGHERI, Individually (“Bagheri”) (collectively, “Defendants”), and

state as follows:

                                         JURISDICTION

        1.     Jurisdiction in this Court is proper as the claims are brought pursuant to the Fair

Labor Standards Act, as amended (29 U.S.C. §201, et seq., hereinafter referred to as the “FLSA”)

to recover unpaid minimum wages, overtime compensation, an additional and equal amount as

liquidated damages, reasonable attorney’s fees and costs, and to obtain declaratory relief.

        2.     The jurisdiction of the Court over this controversy is proper pursuant to 28 U.S.C.

§ 1331, as Plaintiff’s claims arise under 29 U.S.C. § 216(b).

        3.     Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391 since all,

and/or a substantial part, of the events giving rise to Plaintiffs’ claims occurred in Collier County,

Florida, located within the Middle District of Florida.
 Case 2:19-cv-00272-SPC-MRM Document 1 Filed 04/24/19 Page 2 of 8 PageID 2



                                             PARTIES

       4.      At all times material hereto, Plaintiff Nelson was a resident of Collier County,

Florida.

       5.      At all times material hereto, Plaintiff Kean was a resident of Collier County,

Florida.

       6.      At all times material hereto, Defendant Petro was a Florida Profit Corporation

engaged in business in Florida, with a principal place of business in Collier County, Florida.

       7.      Upon information and belief, at all times material hereto, Defendant Bagheri was an

individual resident of the State of Texas.

       8.      At all times material hereto, Defendant Bagheri was an “employer” as defined by 29

U.S.C. § 201, et seq.

       9.      At all times material hereto, Defendant Bagheri was the President of Petro Gate and

owned and operated Petro Gate.

       10.     At all times material hereto, Defendant Bagheri had the authority to hire and fire

employees of Petro Gate.

       11.     At all times material hereto, Defendant Bagheri regularly determined the rates of

pay for the employees of Petro Gate.

       12.     At all times material hereto, Defendant Bagheri regularly determined the work

schedules for the employees of Petro Gate.

       13.     At all times material hereto, Defendant Bagheri controlled the finances and

operations of Petro Gate.

       14.     At all times material hereto, Plaintiff Nelson was an “employee” of Petro Gate

within the meaning of the FLSA.


                                                 2
 Case 2:19-cv-00272-SPC-MRM Document 1 Filed 04/24/19 Page 3 of 8 PageID 3



       15.    At all times material hereto, Plaintiff Nelson was an “employee” of Bagheri within

the meaning of the FLSA.

       16.    At all times material hereto, Plaintiff Kean was an “employee” of Petro Gate within

the meaning of the FLSA.

       17.    At all times material hereto, Plaintiff Kean was an “employee” of Bagheri within

the meaning of the FLSA.

       18.    At all times material hereto, Defendants were, and continue to be “employers”

within the meaning of the FLSA.

       19.    At all times material hereto, Defendants were, and continue to be, an “enterprise

engaged in commerce” within the meaning of the FLSA.

       20.    Based upon information and belief, the annual gross revenue of Defendants was in

excess of $500,000.00 per annum during the relevant time periods.

       21.    At all times material hereto, Defendants had two (2) or more employees handling,

selling, or otherwise working on goods or materials that had been moved in or produced for

commerce including, inter alia, computers, telephones, and cash registers, which were used

directly in furtherance of Defendants’ commercial activity of operating a gas station and

convenience store.

       22.    At all times material hereto, the work performed by the Plaintiffs was directly

essential to the business performed by Defendants.

                                     STATEMENT OF FACTS

       23.    Defendants operate a “Shell” gas station and convenience store.

       24.    Plaintiff Nelson worked for Defendants from approximately February 2015 through

December 2018 as a cashier.


                                               3
 Case 2:19-cv-00272-SPC-MRM Document 1 Filed 04/24/19 Page 4 of 8 PageID 4



       25.      Plaintiff Kean worked for Defendants from approximately July 2017 through

January 2018.

       26.      Plaintiff Kean worked for Defendants once again from approximately June 2018

through December 2018.

       27.      Plaintiffs’ duties included operating the cash register, stocking shelves, and

maintaining cleanliness of the store.

       28.      Plaintiffs maintained the same duties throughout the duration of their employment.

       29.      In most, if not all work weeks, Plaintiffs worked for Defendants in excess of forty

(40) hours.

       30.      However, Defendants failed to compensate Plaintiffs at a rate of one and one-half

times their regular rate of pay for all of the hours that they worked in excess of forty (40) hours in

a given work week.

       31.      Instead, Defendant compensated Plaintiffs at their regular hourly rate—or straight

time—for all of the hours that they worked each week, including the hours that they worked over

forty (40) each week.

       32.      Specifically, Defendants compensated Plaintiffs on a bi-weekly basis through a

payroll check issued by TriNet—a payroll services company.

       33.      Despite of the fact that Plaintiffs worked more than forty (40) hours in most, if not

all, work weeks, Plaintiffs’ payroll checks as issued by TriNet always stated that Plaintiffs had only

worked 80 hours for the bi-weekly pay period.

       34.      The paychecks that Plaintiffs were issued by TriNet never had any overtime hours

documented and/or recorded on the paystubs.

       35.      The paychecks that Plaintiffs were issued by TriNet never had any overtime pay


                                                  4
 Case 2:19-cv-00272-SPC-MRM Document 1 Filed 04/24/19 Page 5 of 8 PageID 5



issued to Plaintiffs.

        36.     Instead of properly reporting all of Plaintiffs’ hours worked to TriNet, Defendants

paid Plaintiffs at their regular hourly rate for the hours that they worked over forty (40) each week

through a separate check issued by Petro Gate, Inc.

        37.     Plaintiffs should have been, and should be, compensated at a rate of one and

one-half times their regular rate of pay for those hours that they worked in excess of forty (40)

hours per workweek, as required by the FLSA, but Defendants failed to so compensate Plaintiffs.

        38.     Additionally, Defendants withheld Plaintiff Kean’s final paycheck.

        39.     As a result of Defendants withholding of Plaintiff Kean’s final paycheck, Plaintiff

Kean has not received proper minimum wages in accordance with the FLSA.

        40.     Defendants have violated Title 29 U.S.C. §206 and 29 U.S.C. §207 in that:

                a.      Plaintiffs worked in excess of forty (40) hours per week during their period

                        of employment with Defendants;

                b.      No payments, or provisions for payment, have been made by Defendants to

                        properly compensate Plaintiffs at the statutory rate of one and one-half

                        times Plaintiffs’ regular rate for those hours that they worked in excess of

                        forty (40) hours per work week as provided by the FLSA;

                c.      Defendants failed to pay Plaintiff Kean at least minimum wage in one or

                        more work weeks in violation of the FLSA;

                d.      Defendants’ failure and/or refusal to properly compensate Plaintiffs at the

                        rates and amounts required by the FLSA were willful.




                                                 5
 Case 2:19-cv-00272-SPC-MRM Document 1 Filed 04/24/19 Page 6 of 8 PageID 6



                                             COUNT I
                                     VIOLATION OF 29 U.S.C. §207
                                     OVERTIME COMPENSATION

          41.   Plaintiffs reallege and reincorporate paragraphs 1 through 40 as if fully set forth

herein.

          42.   Plaintiffs worked in excess of forty (40) hours per week in most, if not all, work

weeks while employed by Defendants.

          43.   Plaintiffs were not properly compensated at the statutory rate of one and one-half

times their regular rate of pay for the hours that they worked in excess of forty (40) hours each

workweek.

          44.   Plaintiffs are entitled to be paid at the statutory rate of one and one-half times their

regular rate of pay for those hours worked in excess of forty (40) hours each work week.

          45.   At all times material hereto, Defendants failed, and continue to fail, to maintain

proper time records as mandated by the FLSA.

          46.   Defendants’ actions were willful and/or showed reckless disregard for the

provisions of the FLSA as evidenced by its failure to compensate Plaintiffs at the statutory rate of

one and one-half times their regular rate of pay for the hours that they worked in excess of forty

(40) hours per work week when it knew, or should have known, such was, and is due.

          47.   Defendants have failed to properly disclose or apprise Plaintiffs of their rights

under the FLSA.

          48.   Due to the intentional, willful, and unlawful acts of Defendants, Plaintiffs suffered

and continue to suffer damages and lost compensation for time worked over forty (40) hours per

week, plus liquidated damages.

          49.   Plaintiffs are entitled to an award of reasonable attorney’s fees and costs pursuant to


                                                   6
 Case 2:19-cv-00272-SPC-MRM Document 1 Filed 04/24/19 Page 7 of 8 PageID 7



29 U.S.C. §216(b).

                                          COUNT II
                         VIOLATION OF 29 U.S.C. § 206 (MINIMUM WAGE)
                             WITH REGARD TO PLAINTIFF KEAN

        50.      Plaintiff Kean realleges and reincorporates paragraphs 1 through 28 and 38 through

40 as if fully set forth herein.

        51.      Plaintiff Kean is entitled to be paid minimum wage for all weeks worked during her

employment with Defendants.

        52.      Defendants failed to pay Plaintiff Kean minimum wage in one or more work weeks.

        53.      Defendants had specific knowledge that it was paying sub-minimum wages to

Plaintiff Kean, but still withheld Plaintiff Kean’s final paycheck.

        54.      Due to the intentional, willful, and unlawful acts of Defendants, Plaintiff Kean

suffered and continues to suffer damages and lost compensation for unpaid minimum wages, plus

liquidated damages.

        55.      Plaintiff Kean is entitled to an award of reasonable attorney’s fees and costs

pursuant to 29 U.S.C. §216(b).

                                    REQUEST FOR RELIEF

        WHEREFORE, Plaintiffs respectfully request that judgment be entered in their favor

against the Defendants:

              a. An Order granting judgment in favor of Plaintiffs and against Defendants and

                 awarding Plaintiffs the full amount of damages and liquidated damages available by

                 law;

              b. Overtime compensation for all hours worked over forty in a work week at the

                 applicable time and one-half rate;


                                                 7
 Case 2:19-cv-00272-SPC-MRM Document 1 Filed 04/24/19 Page 8 of 8 PageID 8



          c. All unpaid minimum wages at the Florida mandated minimum wage rate;

          d. An equal amount of all owed wages as liquidated damages as allowed under the

              FLSA;

          e. Awarding Plaintiffs pre-judgment and/or post-judgment interest;

          f. Reasonable attorney’s fees, costs and expenses of this action as provided by statute;

              and

          g. Such other relief to which Plaintiff may be entitled, at law or in equity.

                                 DEMAND FOR JURY TRIAL

       Pursuant to Fed. R. Civ. P. 38(b), Plaintiff hereby demands a trial by jury.

Dated: April 24, 2019.

                                              /s/ Chanelle J. Ventura
                                              Chanelle J. Ventura
                                              Florida Bar No. 1002876
                                              Morgan & Morgan, P.A.
                                              600 N. Pine Island Road, Suite 400
                                              Plantation, FL 33324
                                              T: (954) 318-0268
                                              F: (954) 327-3039
                                              Email: cventura@forthepeople.com
                                              Attorney for Plaintiff




                                                  8
